—In an action, inter alia, to recover damages for breach of contract, the plaintiff appeals (1) as limited by its notice of appeal and brief, from so much of an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated October 10, 1995, as granted those branches of the separate motions of the defendants PCM Development Company and Canadian Imperial Bank of Commerce, and the defendants Town of Wallkill Industrial Development Agency and Molvina Wanat which were to dismiss the plaintiff’s second, third, fourth, sixth, seventh, eighth, ninth, and eleventh causes of action, (2) from an order of the same court, dated January 5, 1996, which denied its motion to renew and reargue the sepa*573rate motions to dismiss the above-mentioned causes of action, and (3) from an order of the same court entered January 18, 1996, which, upon granting the separate motions of the defendant PCM Development Company and the defendants Town of Wallkill Industrial Development Agency and Molvina Wanat to renew, dismissed the plaintiff’s amended complaint in its entirety on the ground that the plaintiff lacked standing to commence the action, and the defendant PCM Development Company and the defendants Town of Wallkill Industrial Development Agency and Molvina Wanat separately cross-appeal from so much of the order dated October 10, 1995, as denied those branches of their separate motions which were to dismiss the complaint in its entirety.
Ordered that the appeal and the cross appeals from the order dated October 10, 1995, and the appeal from the order dated January 5, 1996 are dismissed, without costs and disbursements, as those orders were superseded by the order entered January 18, 1996; and. it is further,
Ordered that the order dated January 18, 1996, is affirmed; and it is further,
Ordered that the respondents PCM Development Company and Canadian Imperial Bank of Commerce are awarded one bill of costs.
Barring the application of General Municipal Law § 858 (15), which does not apply retroactively to the agreements at issue, the plaintiff school board lacks standing to commence the within action challenging the distribution of revenues derived from payments made in lieu of taxes (Board, of Educ. v Town of Wallkill Indus. Dev. Agency, 222 AD2d 475).
Accordingly, the complaint was properly dismissed. O’Brien, J. P., Thompson, Joy and Goldstein, JJ., concur.